[Cite as State v. Kubico, 2016-Ohio-5066.]


                                        COURT OF APPEALS
                                    GUERNSEY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                      JUDGES:
                                                   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                   Hon. Craig R. Baldwin, J.
-vs-
                                                   Case No. 15 CA 28
PHILIP KUBICO

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Guernsey County Court of
                                               Common Pleas


JUDGMENT:                                      Affirmed

DATE OF JUDGMENT ENTRY:                         July 21, 2016

APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

DANIEL G. PADDEN                               PHILIP J. KUBICO, PRO SE
Guernsey County Prosecuting Attorney           #A286939
139 West 8th Street                            F.M.C. Z-B 1-205 A4
P.O. Box 640                                   1800 Harmon Ave.
Cambridge, Ohio 43725                          Columbus, Ohio 43223
Guernsey County, Case No. 15 CA 28                                                       2

Hoffman, P.J.


       {¶1}    Defendant-appellant Philip J. Kubico appeals the November 18, 2015

Judgment Entry entered by the Guernsey County Court of Common Pleas, denying

various motions relative to his criminal convictions and his motion for bond. Plaintiff-

appellee is the state of Ohio.

                                   STATEMENT OF THE CASE

       {¶2}    On March 10, 1993, Appellant was indicted by the Guernsey County Grand

Jury on twenty-four counts of sexually related offenses involving his two minor children.

On January 4, 1994, Appellant entered a plea of guilty to the following: Count Ten, rape,

a felony of the first degree; Count Twelve, rape, a felony of the first degree; and Count

Twenty-three, gross sexual imposition, a felony of the third degree. All other counts were

dismissed. Appellant was sentenced to an indefinite term of five to twenty-five years in

prison on Counts Ten and Twelve, and a two year sentence on Count Twenty-three, all

terms to be served concurrently.

       {¶3}    Appellant has filed various motions for documents and transcripts related to

his criminal convictions. Also, on September 25, 2015, Appellant filed a motion for bond

with the trial court.

       {¶4}    Via Judgment Entry of November 18, 2015, the trial court denied the various

motions and Appellant’s motion for bond.

       {¶5}    On December 7, 2015, Appellant filed a request for leave to file “delay of

appeal” with this Court. Appellant stated he had newly discovered evidence, believed his

rights were violated and he is being unlawfully incarcerated. Appellant made claims of
Guernsey County, Case No. 15 CA 28                                                      3


ineffective assistance of counsel, and prosecutorial misconduct. Appellant sought leave

to appeal the trial court’s entry dated January 7, 1994.

       {¶6}   Via Judgment Entry of January 19, 2016, this Court denied Appellant’s

motion for “Request for Leave to File Delay of Appeal.” However, this Court found

Appellant’s appeal filed on December 7, 2015, would be timely as to the trial court’s

November 18, 2015 Judgment Entry, and allowed Appellant’s appeal to proceed as to

any errors in that entry only.

       {¶7}   Appellant assigns as error:

       {¶8}   “I. DELIBERATE INDIFFERENCE.”

       {¶9}   “II. DELIBERATE INDIFFERENCE. INAFFECTIVE [SIC] ASSISTANCE OF

COUNSEL.

       {¶10} “III. APPELLANT WAS NOT ADVISED OF HIS RIGHT TO APPEAL.”

                                             I, II, III.

       {¶11} Upon review of Appellant’s assigned errors, we find the same do not relate

to the November 18, 2015 Judgment Entry; Appellant’s request for documents and

transcripts; or his request for bond. Rather, the arguments challenge Appellant’s

underlying convictions and the trial court’s January 4, 1994 Judgment Entry. Accordingly,

we find Appellant’s assignments of error barred by the doctrine of res judicata as they

were capable of being raised on direct appeal.

       {¶12} Appellant’s first, second, and third assignments of error are overruled.
Guernsey County, Case No. 15 CA 28                                            4


      {¶13} The November 18, 2015 Judgment Entry of the Guernsey County Court of

Common Pleas is affirmed.

By: Hoffman, P.J.

Wise, J. and

Baldwin, J. concur